               Case 1:21-cv-01366-RA Document 18 Filed 07/29/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 07/29/2021

 TINA FORBES,

                              Plaintiff,
                                                                No. 21-CV-1366 (RA)
                         v.
                                                                        ORDER
 TRI-COUNTY CARE, LLC., et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Due to a scheduling conflict, the initial pretrial conference scheduled for July 30, 2021 is

hereby adjourned to August 6, 2021 at 4:00 p.m. This conference will be held via telephone. The

parties shall use the following dial-in information to call in to the conference: Call-in Number: (888)

363-4749; Access Code: 1015508. This conference line is open to the public.

SO ORDERED.

Dated:      July 29, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
